Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered August 5,1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree (two counts) and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the suppression hearing should have been reopened based on alleged contradictions between hearing and trial testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no discrepancy that would have affected the outcome of the hearing (see, People v Meachem, 288 AD2d 162). Concur — Williams, P.J., Tom, Saxe, Rubin and Friedman, JJ.